Citation Nr: 0901533	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee recurrent synovitis with degenerative 
arthritis.  

2.  Entitlement to an initial rating in excess of 30 percent 
for right knee ligamentous instability.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1982 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
recurrent synovitis with degenerative arthritis of the right 
knee, and assigned a 10 percent initial evaluation, effective 
from October 17, 2005.  During the pendency of this appeal, 
an April 2007 RO rating decision granted separate service 
connection for ligamentous instability of the right knee, and 
assigned an initial evaluation of 30 percent, effective from 
October 17, 2005.

The veteran was scheduled for a Travel Board hearing in 
November 2008, for which he failed to appear.  Accordingly, 
the Board considers the appellant's request for a hearing to 
be withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704(d) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issues on appeal as claims for higher initial 
evaluations of original awards.  Analysis of these issues 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection of 
each of these claims.

The Board notes that the veteran also expressed timely notice 
of disagreement with the effective date of the award of 
service connection for the knee disabilities, but the record 
does not reflect that he perfected that appeal.  The Board, 
therefore, does not have jurisdiction over that issue. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
service-connected recurrent synovitis and degenerative 
arthritis of the right knee, as shown by x-rays, have been 
manifested by complaints of pain and swelling, and 
demonstration of limitation of leg flexion to no less than 
125 degrees, with an additional loss of 10 degrees of flexion 
assigned due to pain on repetitive motion.  

2.  Throughout the rating period on appeal, the veteran's 
service-connected right knee instability has been manifested 
by complaints of locking and giving way, and the veteran has 
been assigned the maximum schedular evaluation assignable 
under the applicable diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating 
higher than 10 percent for the veteran's service-connected 
right knee recurrent synovitis with degenerative arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.
§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2008). 

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for the veteran's service-connected 
right knee ligamentous instability have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board notes that the veteran was apprised of VA's duties 
, under Dingess/Hartman, in correspondence dated in October 
2005, and March 2006.  
Here, the veteran is appealing the initial rating assignments 
as to his right knee disabilities.  In this regard, because 
the September 2006 and April 2007 rating decisions granted 
the veteran's claims of entitlement to service connection, 
those claims are now substantiated.  His filing of a notice 
of disagreement to the September 2006 and April 2007 initial 
rating assignments does not trigger additional notice 
obligations under 38 U.S.C.A. §  7105.  Rather, the veteran's 
appeal as to the initial rating assignments triggers VA's 
obligation to advise the veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The April 2007 statement of the case (SOC) informed the 
veteran of relevant Diagnostic Codes (DCs) for rating the 
disabilities at issue.  The veteran was thus informed of what 
was needed not only to achieve the next-higher scheduler 
rating, but also to obtain all scheduler ratings above the 
initial evaluations that the RO had assigned.  Therefore, the 
Board finds that the veteran has been informed of what was 
necessary to achieve a higher rating for the service-
connected disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board also has perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeals in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

As service connection has been established for the 
disabilities at issue from October 17, 2005, the rating 
period on appeal is from October 17, 2005.  38 C.F.R. 
§ 3.400(o)(2) (2008).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2008) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of a disability is for consideration 
in rating a disability.

The veteran injured his right knee while in service, which 
resulted in recurrent synovitis with degenerative arthritis 
and ligamentous instability.  As noted above, he was granted 
service connection for recurrent synovitis with degenerative 
arthritis with an evaluation of 10 percent.  In an RO 
decision in 2007, during pendency of the appeal, separate 
service connection was granted for ligamentous instability in 
the right knee with an evaluation of 30 percent.  He contends 
that both disabilities should be rated higher.  

The veteran received a VA examination of his joints in August 
2006.  At the examination, the physician noted that the 
veteran's history indicated recurrent swelling of the right 
knee with some pain, which was described as measuring a nine 
out of 10.  The pain was further described as constant, dull, 
and sometimes burning; although medications helped to relieve 
it.  There was a history of instability and the veteran had 
to use a brace to support his knee.  The physician noted that 
the medical history indicated activities of daily living were 
limited, the veteran's work was affected, he could not walk 
long distances, and repetitive motion increased the pain 
without any additional loss of motion. 

On examination, the physician found that the veteran did not 
appear to be in any pain, and had a slight limp when he 
walked.  His right knee alignment was normal and there was 
effusion and swelling.  The knee felt somewhat warm, patellar 
position was normal with mild tenderness.  There was 
crepitation.  The joint line was tender medially.  The 
mediolateral ligament was slightly loose and the 
anteroposterior movement was also loose.  The Lachman's test 
was negative.  The range of motion was 0 to 125 degrees with 
complaint of pain at the end of the motion.  The examiner 
added an additional loss of 10 degrees of flexion due to pain 
on the repetitive use of the joint.  The quadriceps muscles 
revealed mild atrophy. 

The veteran's right knee recurrent synovitis with 
degenerative arthritis is evaluated under Diagnostic Code 
5010, which is to be rated utilizing Diagnostic Code 5003, 
which in turn is to be rated under an analysis of Diagnostic 
Code 5260, limitation of flexion of the leg at the knee joint 
and/or Diagnostic Code 5261, limitation of extension of the 
leg at the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5260, a non-compensable (zero percent) rating is for 
application when flexion is limited to 60 degrees.  A 10 
percent rating is for application when flexion is limited to 
45 degrees.  A 20 percent rating is for application when 
flexion is limited to 30 degrees.  A 30 percent rating, the 
highest available under Diagnostic Code 5260, is for 
application when flexion is limited to 15 degrees.  Normal 
flexion for VA rating purposes is 140 degrees.  38 C.F.R. 
§ 4.71a, Plate II. 

Diagnostic Code 5261 provides a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent evaluation is for leg extension limited to 15 
degrees.  A 30 percent evaluation is warranted for leg 
extension limited to 20 degrees.  A 40 percent evaluation is 
warranted for leg extension limited to 30 degrees.  A 50 
percent evaluation is warranted for leg extension limited to 
45 degrees.

At this time, the Board acknowledges VAOPGCPREC 9 - 2004 
(Sept. 17, 2004), where it was held that a claimant who had 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of either leg, the veteran would be entitled to the 
combined evaluation under Diagnostic Codes 5260 and 5261, per 
the combined ratings table in 38 C.F.R. § 4.25.

The report of the August 2006 examination by VA reflects that 
flexion of the veteran's right knee was limited to 125 
degrees.  As noted, the examiner added an additional 10 
degrees for additional loss on repetitive use of the joint.  
Thus, the veteran's flexion was effectively limited to 115 
degrees for rating purposes.  Based on this medical evidence, 
the Board finds that, under Diagnostic Code 5260, the 
veteran's right knee recurrent synovitis with degenerative 
arthritis does not warrant a rating higher than the currently 
awarded 10 percent rating because flexion is not limited to 
30 degrees, as is required for a higher, 20 percent rating.  
As right knee extension was demonstrated as full (to zero 
degrees) on VA examination in August 2006, and not noted by 
the examiner to be further limited by pain on repetitive use, 
a compensable rating is not warranted under Diagnostic Code 
5261.

The veteran's right knee instability is diagnosed under DC 
5257.  Since DC 5257 is predicated on instability, rather 
than limitation of motion, an analysis under DeLuca does not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Instability of the knee and limitation of motion of the knee 
are two separate disabilities.  As such, it is permissible to 
award separate ratings under both a range of motion code and 
an instability code, without violating the prohibition on 
pyramiding.  See VAOPGCPREC 23-97.

Recurrent subluxation or lateral instability is divided into 
three categories:  severe, moderate, and slight.  The words 
"slight," "moderate" and "severe" as used in various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  The RO decision granted the veteran 30 percent 
for severe instability of the right knee; this is the highest 
percent authorized by the VA rating schedule for instability 
in the knee.  A higher award under DC 5257 is not available.

The Board has considered other knee-related diagnostic codes 
to determine if any would result in higher or additional 
separate ratings than that already assigned, but finds none.  
Diagnostic Code 5256 is inapt because there is no medical 
evidence of any ankylosis associated with the veteran's right 
knee disability, including with consideration of additional 
functional impairment due to pain and repetitive use.  
Diagnostic Code 5258 is inapt because there is no medical 
evidence of dislocated semilunar cartilage.  Diagnostic Code 
5259 is inapt because there is no medical evidence of removal 
of semilunar cartilage.  There is also no medical evidence of 
nonunion or malunion of the tibia or fibula, or of acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight bearing; thereby negating the application of 
Diagnostic Codes 5262 and 5263. 

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when X-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98.  Furthermore, to warrant a separate 
compensable rating for arthritis based on X-ray findings and 
limited motion under Diagnostic Codes 5260 or 5261, the 
limited motion need not be compensable but must at least meet 
the criteria for a zero-percent rating.  A separate 
compensable rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.

The Board finds that the medical evidence of record 
demonstrates that the veteran's disability picture more 
nearly approximates the criteria required for the currently 
assigned 10 percent rating for right knee degenerative joint 
disease, and the 30 percent rating for the right knee 
instability, throughout the rating period on appeal, and that 
higher initial, or staged, ratings are not warranted.  

The Board has considered whether the veteran's knee claims 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with his right knee, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(2008).

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claims for higher initial ratings for his right knee 
disabilities.  There is no basis for the assignment of a 
higher initial schedular evaluation, or "staged ratings," for 
any portion of the claim's pendency.  






	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to an initial rating in excess of 10 percent 
for recurrent synovitis with degenerative arthritis of the 
right knee is denied.  

2.  Entitlement to an initial rating in excess of 30 percent 
for right knee ligamentous instability is denied.





____________________________________________
U. R. POWELL
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


